Allowable Subject Matter
Claims 1-20 are pending and allowed. 
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: The prior art on record did not teach the combination of elements of the independent claims. With respect to claim 1, the prior art on record did not teach determining association of financial value data with first payment system data; determining registration of second payment system data with a user database; in response to determining the registration of the second payment system data with the user database, dissociating the financial value data from the first payment system data and associating the financial value data with the second payment system data, wherein: a first payment operation is initiated using the second payment data, in response to determining the first payment operation is initiated using the second payment system data, a determination is made whether the financial value data is associated with the second payment system data, in response to determining the financial value data is associated with the second payment system data, the first payment operation is executed using the financial value data, wherein, upon execution of the first payment operation, the financial value data is dissociated from the second payment system data, or rendered inoperable for a future payment operation, based on determining an attribute associated with the financial value data is extinguished, wherein the first payment operation is a substantially real-time payment transaction initiated at a first merchant via a first payment device, wherein: a second payment operation is initiated using the first payment system data, in response to 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reason for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454